

STOCK PURCHASE AGREEMENT

 
 

--------------------------------------------------------------------------------

 
 

     
Page
       
1.
Purchase and Sale of Common Stock and Preferred Stock.
1
 
1.1.
Sale and Issuance of Common Stock and Preferred Stock.
1
 
1.2.
Closing; Delivery.
1
 
1.4
Use of Proceeds.
3
 
1.5
Defined Terms Used in this Agreement.
3
2.
Representations and Warranties of the Company.
4
 
2.1.
Organization, Good Standing, Corporate Power and Qualification.
4
 
2.2.
Capitalization.
4
 
2.3.
Subsidiaries.
5
 
2.4.
Authorization.
5
 
2.5.
Valid Issuance of Shares.
5
 
2.6.
Governmental Consents and Filings.
5
 
2.7.
Litigation.
6
 
2.8.
Compliance with Other Instruments.
6
 
2.9.
Agreements; Actions.
6
 
2.10.
Certain Transactions.
7
 
2.11.
Rights of Registration and Voting Rights.
7
 
2.12.
Absence of Liens.
7
 
2.13.
Material Liabilities.
7
 
2.14.
Changes.
8
 
2.15.
Tax Returns and Payments.
8
 
2.16.
Permits.
8
 
2.17.
Corporate Documents.
8
 
2.18.
Disclosure.
8
3.
Representations and Warranties of the Purchasers.
8
 
3.1.
Authorization.
8
 
3.2.
Purchase Entirely for Own Account.
9
 
3.3.
Disclosure of Information.
9
 
3.4.
Restricted Securities.
9
 
3.5.
No Public Market.
9
 
3.6.
Legends.
10
 
3.7.
Accredited Investor.
10
 
3.8.
Foreign Investors.
10
 
3.9.
No General Solicitation.
10
 
3.10.
Exculpation Among Purchasers.
10

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



     
Page
         
3.11.
Residence.
10
4.
Conditions to the Purchasers’ Obligations at Closing.
10
 
4.1
Closing Under the Acquisition Agreement or Board Expense Funding.
11
 
4.2
Representations and Warranties.
11
 
4.3
Performance.
11
 
4.4
Compliance Certificate.
11
 
4.5
Qualifications.
11
 
4.7
Stockholders Agreement.
11
 
4.8
Registration Rights Agreement.
11
 
4.9
Restated Certificate.
12
 
4.10
Proceedings and Documents.
12
5.
Conditions of the Company’s Obligations at Closing.
12
 
5.1
Representations and Warranties.
12
 
5.2
Performance.
12
 
5.3
Qualifications.
12
 
5.4
Registration Rights Agreement.
12
 
5.5
Stockholders Agreement.
12
6.
Miscellaneous.
12
 
6.1
Survival of Warranties.
12
 
6.2
Successors and Assigns.
12
 
6.3
Governing Law.
13
 
6.4
Counterparts; Facsimile.
13
 
6.5
Titles and Subtitles.
13
 
6.6
Notices.
13
 
6.8
Fees and Expenses.
14
 
6.9
Attorneys’ Fees.
15
 
6.10
Amendments and Waivers.
15
 
6.11
Severability.
15
 
6.12
Delays or Omissions.
15
 
6.13
Entire Agreement.
15
 
6.14
Dispute Resolution.
15
 
6.15
No Commitment for Additional Financing.
16
 
6.16
Waiver of Conflicts.
16
 
6.17
Equitable Remedies.
16

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)



     
Page
         
6.18
Construction.
16
 
6.19
Time of Essence.
17
 
6.20
Business Plan and Budget.
17



iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

 
Exhibit A -
SCHEDULE OF PURCHASERS
       
Exhibit B -
FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
       
Exhibit C -
DISCLOSURE SCHEDULE
       
Exhibit D -
FORM OF STOCKHOLDERS AGREEMENT
       
Exhibit E -
FORM OF REGISTRATION RIGHTS AGREEMENT



 
iv

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT  is made as of the 16th day of October, 2009 by
and among American Capital Acquisition Corporation, a Delaware corporation (the
“Company”), The Michael Karfunkel 2005 Grantor Retained Annuity Trust (“MKG”)
and AmTrust Financial Services, Inc., a Delaware corporation (“AFSI”, and
together with MKG, each a “Purchaser” and together the “Purchasers”).
 
The parties hereby agree as follows:
 
1.           Purchase and Sale of Common Stock and Preferred Stock.
 
1.1.             Sale and Issuance of Common Stock and Preferred Stock.
 
(a)           The Company shall adopt and file with the Secretary of State of
the State of Delaware on or before the Initial Closing (as defined below) the
Amended and Restated  Certificate of Incorporation in the form of Exhibit B
attached to this Agreement (the “Restated Certificate”).
 
(b)           Subject to the terms and conditions of this Agreement, each
Purchaser agrees to invest in the Company in exchange for equity securities as
provided herein an aggregate amount (with respect to each Purchaser, its
“Investment Commitment Amount”) determined as follows:  (i) (A) the aggregate
amount of “Purchase Price” (as defined in the Acquisition Agreement) that the
Company is required to pay from time to time under the Acquisition Agreement,
including any adjustments thereto plus (B) the aggregate amount of expenses
approved by the Board of Directors of the Company to be paid with respect to the
transactions contemplated by this Agreement and the Acquisition Agreement
multiplied by (ii) such Purchaser’s “Commitment Percentage” set forth opposite
such Purchaser’s name on Exhibit A attached hereto (with respect to each
Purchaser, its “Commitment Percentage”).  In exchange for any portion of its
Investment Commitment Amount, (i) MKG shall receive from the Company shares of
Common Stock of the Company, $0.01 par value per share (the “Common Stock”) at a
price per share of $1000 and (ii) AFSI shall receive from the Company shares of
Series A Preferred Stock of the Company, $0.01 par value per share (the
“Preferred Stock”) at a price per share of $1000.  The shares of Common Stock
and Preferred Stock issued to the Purchasers pursuant to this Agreement
(including any shares issued at the Initial Closing and any  additional shares
of Common Stock and Preferred Stock sold at subsequent Closings (the “Additional
Shares”) shall be referred to in this Agreement as the “Shares.”

 
 

--------------------------------------------------------------------------------

 

1.2.             Closing; Delivery.
 
(a)           The purchase and sale of the aggregate number Shares contemplated
to be sold under Section 1.1(b) will take place on multiple occasions as
provided in this Agreement.  The initial purchase and sale of the Shares shall
take place remotely via the exchange of documents and signatures, at 10:00 a.m.
on the earlier to occur of (i) the Closing Date under the Acquisition Agreement
and (ii) a date determined by the Board of Directors of the Company on which
Shares will be sold in order to raise funds necessary to pay expenses as
contemplated by Section 1.1(b)(ii)(B) (which time and place are designated as
the “Initial Closing”).  The term “Closing” shall apply to the Initial Closing
and each subsequent Closing held in accordance with this Agreement unless
otherwise specified.  The Company shall only be entitled to require a Closing,
and each Purchaser shall only be obligated to satisfy its obligations to
purchase Shares at any Closing, (i) in the case of the Company’s need to raise
funds to satisfy any payment obligations described in Section 1.1(b)(i)(A), when
an actual need to make such payments arises under the Acquisition Agreement and
(ii) in the case of  the Company’s need to raise funds to satisfy any payment
obligations described in Section 1.1(b)(ii)(B), upon the determination by the
Board of Directors of the Company that the Company shall make such expense
payments.
 
(b)           No less than five (5) business days prior to the anticipated date
of any Closing (including the Initial Closing), the Company shall send a written
notice to each Purchaser (each, a “Closing Notice”) that sets forth (i) the
anticipated date of such Closing, (ii) the purpose of such Closing (i.e., the
Company’s intended use of proceeds raised in connection with such Closing, which
use must be contemplated by Section 1.1(b)(i) of this Agreement),  (iii) the
number of Shares that such Purchaser shall be obligated to purchase at such
Closing (determined in accordance with such Purchaser’s Commitment Percentage),
(iv) the aggregate purchase price that such Purchaser is obligated to deliver to
the Company in exchange for such number of Shares, and (v) the wire instructions
to which such Purchaser shall deliver such aggregate purchase price.  The
Closing Notice that the Company delivers to each Purchaser shall be accompanied
by a copy of the Closing Notice that is being delivered to the other Purchaser
in connection with such Closing.
 
(c)           On the fifth (5th) Business Day following the delivery of any
Closing Notice (or, if it is determined that the applicable Closing will not
occur on such fifth (5th) Business Day as anticipated, on such later date that
the Company communicates to the Purchaser in the Closing Notice or any other
written communication relating thereto), each Purchaser shall be required to
deliver to the Company's account (or to such other account designated by the
Company or its designee) the amount set forth in the Closing Notice delivered to
such Purchaser.
 
(d)           Interest will accrue at the Default Rate on any outstanding unpaid
balance of any amount required to be paid to the Company by a Purchaser under
Section 1.2(c) from and including the date such amount was due until the date of
payment of such amount by such Purchaser.  The Company may pursue and enforce
all of its rights and remedies under applicable law against a Purchaser which
fails to make a payment when due, including but not limited to the commencement
of a lawsuit to collect the unpaid amount, interest, costs, and reimbursement
(with interest at the Default Rate) for any other damages suffered by the
Company.  Without in any way limiting the generality of the foregoing, if a
Purchaser fails to make a payment required under a Closing Notice (which failure
is not cured within five (5) Business Days following the date such payment was
due), then the Company shall be entitled to sell the number of Shares that the
defaulting Purchaser was required to purchase to another Person (for clarity,
without regard to any preemptive rights set forth in the Stockholders Agreement)
including the other Purchaser, and, in its sole discretion and without in any
way reducing its remedies against the defaulting Purchaser the Company shall no
longer be obligated to sell any Shares to such defaulting Purchaser,
notwithstanding the commitments set forth in this Section 1.

 
2

--------------------------------------------------------------------------------

 

(e)           At each Closing, the Company shall deliver to each Purchaser a
certificate representing the Shares being purchased by such Purchaser at such
Closing against payment of the purchase price therefor by wire transfer to a
bank account designated by the Company in the Closing Notice. Exhibit A to this
Agreement shall be updated to reflect the number of Shares purchased and the
aggregate purchase price therefor at each Closing.
 
1.4         Use of Proceeds.  In accordance with the directions of the Company’s
Board of Directors, the Company will use the proceeds from the sale of the
Shares for the purposes described in Section 1.1(b)(i) and other general
corporate purposes (as directed by the Company’s Board of Directors).
 
1.5         Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
 
“Acquisition Agreement” means that certain Securities Purchase Agreement, dated
as of October 16, 2009, between the Company, GMAC Inc., GMAC Insurance Holdings
Inc. and Motors Insurance Corporation, as amended from time to time.
 
“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
 
“Business Day” ” means any day other than a Saturday, Sunday or a day on which
banks in New York City are authorized by law or executive order to be closed.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Default Rate” means with respect to any period the lesser of (a) a variable
rate equal to the Prime Rate as published in the Wall Street Journal in effect,
from time to time, during such period plus 6% or (b) the highest interest rate
for such period permitted by applicable law.
 
“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge of the President, Chief Executive Officer or Chief Financial
officer of  officers of the Company. 
 
“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, or results of operations of the Company.

 
3

--------------------------------------------------------------------------------

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
“Registration Rights Agreement” means the agreement among the Company and the
Purchasers and other holders of the Company’s equity securities from time to
time, dated as of the date of the Initial Closing, in the form of Exhibit E
attached to this Agreement, as amended from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Stockholders Agreement” means the agreement between the Company, the Purchasers
and other holders of the Company’s equity securities from time to time, to be
dated as of the date of the Initial Closing, in the form of Exhibit D attached
to this Agreement, as amended from time to time.
 
“Transaction Agreements” means this Agreement, the Registration Rights
Agreement, the Stockholders Agreement and the Amended and Restated Certificate
of Incorporation of the Company.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser that, except as set forth on the
Disclosure Schedule attached as Exhibit C to this Agreement, which exceptions
shall be deemed to be part of the representations and warranties made hereunder,
the following representations are true and complete as of the date of each
Closing, except as otherwise indicated.  The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Section 2, and the disclosures in any section or
subsection of the Disclosure Schedule shall qualify other sections and
subsections in this Section 2 only to the extent it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections.
 
For purposes of these representations and warranties, the term “the Company”
shall not include any subsidiaries of the Company, unless otherwise noted
herein.
 
2.1.             Organization, Good Standing, Corporate Power and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.
 
2.2.            Capitalization.  The authorized capital of the Company consists,
immediately prior to the Initial Closing, of 300,000 shares of Common Stock, 4
shares of which are issued and outstanding immediately prior to the Initial
Closing and 71,000 shares of Preferred Stock, 0 shares of which are issued and
outstanding immediately prior to the Initial Closing.  All of the outstanding
shares of Common Stock and Preferred Stock have been duly authorized, are fully
paid and nonassessable and were issued in compliance with all applicable federal
and state securities laws.
 
4

--------------------------------------------------------------------------------


 
(a)           Except for the rights and obligations of the Purchasers to
purchase Additional Shares hereunder, there are no outstanding options,
warrants, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to purchase or
acquire from the Company any shares of Common Stock or Preferred Stock or any
other equity security of the Company, or any securities convertible into or
exchangeable for shares of Common Stock or Preferred Stock.  
 
2.3.             Subsidiaries.  Prior to the Closing under the Acquisition
Agreement, the Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.  The
Company is not a participant in any joint venture, partnership or similar
arrangement.
 
2.4.             Authorization.  All corporate action required to be taken by
the Company’s Board of Directors and stockholders in order to authorize the
Company to enter into the Transaction Agreements, and to issue the Shares at the
Closing, has been taken or will be taken prior to the Closing.  All action on
the part of the officers of the Company necessary for the execution and delivery
of the Transaction Agreements, the performance of all obligations of the Company
under the Transaction Agreements to be performed as of the Closing, and the
issuance and delivery of the Shares has been taken or will be taken prior to the
Closing.  The Transaction Agreements, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Registration Rights Agreement and the Stockholders Agreement
may be limited by applicable federal or state securities laws.
 
2.5.             Valid Issuance of Shares.  The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws and liens
or encumbrances created by or imposed by a Purchaser.  Assuming the accuracy of
the representations of the Purchasers in Section 3 of this Agreement and subject
to the filings described in Section 2.6(ii) below, the Shares will be issued in
compliance with all applicable federal and state securities laws.
 
2.6.             Governmental Consents and Filings.  Assuming the accuracy of
the representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Initial Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.
 
5

--------------------------------------------------------------------------------


 
2.7.             Litigation.  There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to the Company’s
knowledge, currently threatened (i) against the Company or any officer
or  director; (ii) to the Company’s knowledge, that questions the validity of
the Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements, or (iii)
to the Company’s knowledge, that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Neither the
Company nor, to the Company’s knowledge, any of its officers or directors is a
party or is named as subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality (in the
case of officers or directors, such as would affect the Company).  There is no
action, suit, proceeding or investigation by the Company pending or which the
Company intends to initiate.  
 
2.8.             Compliance with Other Instruments.  The Company is not in
violation or default (i) of any provisions of its Restated Certificate or
Bylaws, (ii) of any instrument, judgment, order, writ or decree, (iii) under any
note, indenture or mortgage, or (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound that is required
to be listed on the Disclosure Schedule, or, to its knowledge, of any provision
of federal or state statute, rule or regulation applicable to the Company, the
violation of which would have a Material Adverse Effect.  The execution,
delivery and performance of the Transaction Agreements and the consummation of
the transactions contemplated by the Transaction Agreements will not result in
any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either (i) a default under any such
provision, instrument, judgment, order, writ, decree, contract or agreement or
(ii) an event which results in the creation of any lien, charge or encumbrance
upon any assets of the Company or the suspension, revocation, forfeiture, or
nonrenewal of any material permit or license applicable to the Company.
 
2.9.             Agreements; Actions. Except for the Transaction Agreements, the
Acquisition Agreement or any agreements contemplated by the Acquisition
Agreement, there are no material agreements, understandings, instruments,
contracts or proposed transactions to which the Company is a party or by which
it is bound.
 
(a)           The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) other than pursuant to the Acquisition Agreement, the
other Transaction Agreements or any agreements contemplated thereby, incurred
any indebtedness for money borrowed or incurred any other material liabilities,
(iii) made any loans or advances to any Person, other than ordinary advances for
travel expenses, or (iv) sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business. For the purposes of subsections (a) and (b) of this Section 2.9, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons the
Company has reason to believe are affiliated with each other) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsection.
 
6

--------------------------------------------------------------------------------


 
(b)          The Company is not a guarantor or indemnitor of any indebtedness of
any other Person.
 
2.10.           Certain Transactions.
 
(a)           Other than (i) the Acquisition Agreement and the Transaction
Agreements, (ii) standard employee benefits generally made available to all
employees, (iii) standard director and officer indemnification agreements
approved by the Board of Directors, (iv) the purchase of shares of the Company’s
capital stock and the issuance of options to purchase shares of the Company’s
Common Stock, and (v) the agreements set forth on Schedule 2.10 of the
Disclosure Schedule, there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, or
consultants, or any Affiliate thereof.
 
(b)          The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees.
 
2.11.           Rights of Registration and Voting Rights.  Except as provided in
the Registration Rights Agreement, the Company is not under any obligation to
register under the Securities Act any of its currently outstanding securities or
any securities issuable upon exercise or conversion of its currently outstanding
securities.  To the Company’s knowledge, except as contemplated in the
Stockholders Agreement, no stockholder of the Company has entered into any
agreements with respect to the voting of capital shares of the Company.
 
2.12.           Absence of Liens.  The property and assets that the Company owns
are free and clear of all mortgages, deeds of trust, liens, loans and
encumbrances, except for statutory liens for the payment of current taxes that
are not yet delinquent and encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets.  
 
2.13.           Material Liabilities.  The Company has no liability or
obligation, absolute or contingent (individually or in the aggregate), except
(i) obligations and liabilities incurred after the date of incorporation in the
ordinary course of business that are not material, individually or in the
aggregate, (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with generally accepted accounting principles and (iii)
obligations under the Acquisition Agreement and the Transaction Agreements.
 
2.14.           Changes.  To the Company’s knowledge, there have been no events
or circumstances of any kind that have had or could reasonably be expected to
result in a Material Adverse Effect.
 
7

--------------------------------------------------------------------------------


 
2.15.           Tax Returns and Payments.  There are no federal, state, county,
local or foreign taxes dues and payable by the Company that have not been timely
paid.  There are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company that are due, whether or not assessed or disputed.  There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency.  The Company
has duly and timely filed all federal, state, county, local and foreign tax
returns required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.
 
2.16.           Permits.  Other than those regulatory notices, approvals and
consents necessary for the Company to consummate the transactions contemplated
by the Acquisition Agreement, the Company has all franchises, permits, licenses
and any similar authority necessary for the conduct of its business, the lack of
which could reasonably be expected to have a Material Adverse Effect.  The
Company is not in default in any material respect under any of such franchises,
permits, licenses or other similar authority.
 
2.17.           Corporate Documents.  The Restated Certificate and Bylaws of the
Company are in the form provided to the Purchasers.  The copy of the minute
books of the Company provided to the Purchasers contains minutes of all meetings
of directors and stockholders and all actions by written consent without a
meeting by the directors and stockholders since the date of incorporation and
accurately reflects in all material respects all actions by the directors (and
any committee of directors) and stockholders with respect to all transactions
referred to in such minutes.
 
2.18.           Disclosure.  The Company has made available to the Purchasers
all the information reasonably available to the Company that the Purchasers have
requested for deciding whether to acquire the Shares.  No representation or
warranty of the Company contained in this Agreement, as qualified by the
Disclosure Schedule, and no certificate furnished or to be furnished to
Purchasers at the Closing contains any untrue statement of a material fact or ,
to the Company’s knowledge, omits to state a material fact necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances under which they were made.  It is understood that this
representation is qualified by the fact that the Company has not delivered to
the Purchasers, and has not been requested to deliver, a private placement or
similar memorandum or any written disclosure of the types of information
customarily furnished to purchasers of securities.
 
3.           Representations and Warranties of the Purchasers.  Each Purchaser
hereby represents and warrants to the Company, severally and not jointly, that:
 
3.1.             Authorization.  The Purchaser has full power and authority to
enter into the Transaction Agreements.  The Transaction Agreements to which the
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Registration Rights
Agreement may be limited by applicable federal or state securities laws.
 
8

--------------------------------------------------------------------------------


 
3.2.             Purchase Entirely for Own Account.  This Agreement is made with
the Purchaser in reliance upon the Purchaser’s representation to the Company,
which by the Purchaser’s execution of this Agreement, the Purchaser hereby
confirms, that the Shares to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares, except as provided in the Transaction Agreements. The Purchaser has not
been formed for the specific purpose of acquiring the Shares.
 
3.3.             Disclosure of Information.  The Purchaser has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Shares with the Company’s
management and has had an opportunity to review the Company’s facilities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of the Purchasers to
rely thereon.
 
3.4.             Restricted Securities.  The Purchaser understands that the
Shares have not been, and will not be, registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Shares indefinitely unless
they are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares, or the Common Stock into which any
Preferred Stock may be converted, for resale except as set forth in the
Registration Rights Agreement.  The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
3.5.             No Public Market.  The Purchaser understands that no public
market now exists for the Shares, and that the Company has made no assurances
that a public market will ever exist for the Shares.
 
3.6.             Legends.  The Purchaser understands that the Shares and any
securities issued in respect of or exchange for the Shares, may bear one or all
of the following legends:
 
9

--------------------------------------------------------------------------------


 
(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.”
 
(b)          Any legend set forth in, or required by, the other Transaction
Agreements.
 
(c)          Any legend required by the securities laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.
 
3.7.             Accredited Investor.  The Purchaser is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.8.             Foreign Investors.  If the Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the Code), the Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares.  The Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.
 
3.9.             No General Solicitation.  Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners has either
directly or indirectly, including through a broker or finder (a) engaged in any
general solicitation, or (b) published any advertisement in connection with the
offer and sale of the Shares.
 
3.10.           Exculpation Among Purchasers.  The Purchaser acknowledges that
it is not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company.  The
Purchaser agrees that neither any Purchaser nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.
 
3.11.           Residence. The office or offices of the Purchaser in which its
principal place of business is identified in the address or addresses of the
Purchaser set forth on Exhibit A.
 
4.           Conditions to the Purchasers’ Obligations at Closing.  The
obligations of each Purchaser to purchase Shares at the Initial Closing or any
subsequent Closing are subject to the fulfillment, on or before such Closing, of
each of the following conditions, unless otherwise waived:
 
 
10

--------------------------------------------------------------------------------

 
 
4.1           Closing Under the Acquisition Agreement or Board Expense
Funding.  The Closing under the Acquisition Agreement shall have occurred or the
Board of Directors of the Company shall have determined to have a Closing in
order to raise funds to pay expenses as contemplated by Section 1.1(b)(i)(B).
 
4.2           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2  shall be true and correct in
all respects as of such Closing.
 
4.3           Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before such Closing.
 
4.4           Compliance Certificate.  The President of the Company shall
deliver to the Purchasers at such Closing a certificate certifying that the
conditions specified in Sections 4.2 and 4.3 have been fulfilled.
 
4.5           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of such
Closing.
 
4.6           Board of Directors.  As of the Initial Closing, the authorized
size of the Board shall be three (3), and the Board shall be comprised of two
(2) individuals designated by MKG and one (1) individual designated by AFSI;
provided that this Section 4.6 may not be relied upon by either Purchaser if the
condition is not satisfied solely because such Purchaser failed to appoint a
designee to the Board or such Purchaser’s designee to the Board is  no longer a
member as a result of voluntary resignation or otherwise.
 
4.7           Stockholders Agreement.  The Company and each director designated
by a Purchaser (other than the Purchaser relying upon this condition to excuse
such Purchaser’s performance hereunder) and each other Purchaser shall have
executed and delivered the Stockholders Agreement, and the Stockholders
Agreement shall be in full force and effect as of the Closing.
 
4.8           Registration Rights Agreement.  The Company and each Purchaser
(other than the Purchaser relying upon this condition to excuse such Purchaser’s
performance hereunder) and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Registration Rights
Agreement, and the Registration Rights Agreement shall be in full force and
effect as of the Closing.
 
4.9           Restated Certificate.  The Company shall have filed the Restated
Certificate with the Secretary of State of Delaware on or prior to the Closing,
which shall continue to be in full force and effect as of the Closing.
 
11

--------------------------------------------------------------------------------


 
4.10           Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated at the Closing and all
documents incident thereto shall be reasonably satisfactory in form and
substance to each Purchaser, and each Purchaser (or its counsel) shall have
received all such counterpart original and certified or other copies of such
documents as reasonably requested.  Such documents may include good standing
certificates.
 
5.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to sell Shares to the Purchasers at the Initial
Closing or any subsequent Closing are subject to the fulfillment, on or before
the Closing, of each of the following conditions, unless otherwise waived:
 
5.1           Representations and Warranties.  The representations and
warranties of each Purchaser contained in Section 3 shall be true and correct in
all respects as of such Closing.
 
5.2           Performance.  The Purchasers shall have performed and complied
with all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before such Closing.
 
5.3           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Share pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
5.4           Registration Rights Agreement.  Each Purchaser shall have executed
and delivered the Registration Rights Agreement.
 
5.5           Stockholders Agreement.  Each Purchaser and the other stockholders
of the Company named as parties thereto shall have executed and delivered the
Stockholder Agreement.
 
6.           Miscellaneous.
 
6.1           Survival of Warranties.  Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and each Closing and shall in no way be affected by
any investigation or knowledge of the subject matter thereof made by or on
behalf of the Purchasers or the Company.
 
6.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
12

--------------------------------------------------------------------------------


 
6.3           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.
 
6.4           Counterparts; Facsimile.  This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
6.5           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.6           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or sent by reputable overnight
courier service (charges prepaid) or sent by telecopy to the Company at the
address set forth below and to any other recipient at the address indicated on
Schedule A attached hereto or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party, or by electronic transmission to the Email address set forth
below.  Notices shall be deemed to have been given hereunder when delivered
personally, when answer back is confirmed and sent by telecopy, and one day
after deposit with a reputable overnight courier service.
 
(i)
If to the Company to:



American Capital Acquisition Corporation
59 Maiden Lane
New York, New York 10038
Attn:  Barry Karfunkel
Tel: 646-458-7962
Fax: 212-220-7130
Email:
 
(ii)
If to the Purchasers to:



Michael Karfunkel, Trustee
Michael Karfunkel 2005 G.R.A.T.
59 Maiden Lane, 6th Floor
New York, New York 10038
Tel: 646-458-7962
Fax: 212-220-7130
Email:


13

--------------------------------------------------------------------------------




Stephen Ungar
General Counsel
AmTrust Financial Services, Inc.
59 Maiden Lane, 6th Floor
New York, New York 10038
Tel: 646.458.7913
Fax: 212.220.7130
Email:  sungar@amtrustgroup.com


With a concurrent copy, which shall not constitute notice, to:


Geoffrey Etherington
Edwards Angell Palmer & Dodge LLP
750 Lexington Avenue
New York, NY 10022
Phone:  212.912.2740
Fax:     212.308.4844
Email:  getherington@eapdlaw.com
 
Spiro Bantis
London Fischer LLP
59 Maiden Lane, 41st Floor
New York, NY 10038
Phone: 212-972-1000
Fax:           212-972-1030
Email:  SBantis@londonfischer.com


6.7         No Finder’s Fees.  Each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with the
transactions contemplated hereby or by the Acquisition Agreement.  Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which each Purchaser
or any of its officers, employees, or representatives is responsible.  The
Company agrees to indemnify and hold harmless each Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
6.8         Fees and Expenses.  The Company shall pay the reasonable and
documented fees and expenses of the Purchasers in connection with the
negotiation and preparation of the Acquisition Agreement, the Transaction
Documents (as defined in the Acquisition Agreement), this Agreement and the
other Transaction Agreements, including without limitation (i) all the legal
expenses of MKG, AFSI and the special committee of AFSI’s Board of Directors
tasked with reviewing the transactions contemplated by the agreements referenced
above (the “Special Committee”), (ii) all fees paid to FBR Capital Markets, the
investment banking firm engaged by the Special Committee and (iii) the due
diligence related expenses incurred by MKG in relation to the transactions
contemplated by the Acquisition Agreement.
 
14

--------------------------------------------------------------------------------


 
6.9           Attorneys’ Fees.  If any action at law or in equity (including
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Agreements, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
6.10           Amendments and Waivers.  Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
the Purchaser against which the enforcement is such amendment, waiver or
termination is sought.  Any amendment or waiver effected in accordance with this
Section 6.10 shall be binding upon consenting Purchaser(s) and each transferee
of such Purchaser’s Shares and the Company.
 
6.11           Severability.  The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
 
6.12           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
6.13           Entire Agreement.  This Agreement (including the Exhibits
hereto), the Restated Certificate and the other Transaction Agreements
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
 
6.14           Dispute Resolution.  The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the federal and state courts
located within the geographic boundaries of  the State of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the federal and state
courts located within the geographic boundaries of the State of New York, and
(c) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court.
 
15

--------------------------------------------------------------------------------


 
6.15           No Commitment for Additional Financing.  The Company acknowledges
and agrees that no Purchaser has made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the purchase of the Shares
as set forth in Section 1 of this Agreement and subject to the conditions set
forth herein and other than with respect to any guaranty that a Purchaser
expressly executes and delivers in connection with the Acquisition
Agreement.  Each Purchaser shall have the right, in it sole and absolute
discretion, to refuse or decline to participate in any other financing of or
investment in the Company, and shall have no obligation to assist or cooperate
with the Company in obtaining any financing, investment or other assistance.
 
6.16           Waiver of Conflicts.  Each party to this Agreement acknowledges
that Edwards Angell Palmer & Dodge LLP, counsel for the Company, has in the past
performed and may continue to perform legal services for the Purchasers in
matters unrelated to the transactions described in this Agreement.  Accordingly,
each party to this Agreement hereby (a) acknowledges that they have had an
opportunity to ask for information relevant to this disclosure; and (b) gives
its informed consent to Edwards Angell Palmer & Dodge LLP’s representation of
the Purchasers in such unrelated matters and to Edwards Angell Palmer & Dodge
LLP’s representation of the Company in connection with this Agreement and the
transactions contemplated hereby.
 
6.17           Equitable Remedies.  The parties hereto agree that irreparable
harm would occur in the event that any of the agreements and provisions of this
Agreement were not performed fully by the parties hereto in accordance with
their specific terms or conditions or were otherwise breached, and that money
damages are an inadequate remedy for breach of this Agreement because of the
difficulty of ascertaining and quantifying the amount of damage that will be
suffered by the parties in the event that this Agreement is not performed in
accordance with its terms or conditions or is otherwise breached.  It is
accordingly hereby agreed that the parties shall be entitled to an injunction or
injunctions to restrain, without the necessity of posting a bond, enjoin and
prevent breaches of this Agreement by the other parties and to enforce
specifically such terms and provisions of this Agreement, such remedy being in
addition to and not in lieu of, any other rights and remedies to which the
parties may be entitled to at law or in equity.
 
6.18           Construction.  This Agreement has been negotiated by each
Purchaser and the Company and their respective legal counsel, and legal or
equitable principles that might require the construction of this Agreement or
any provision of this Agreement against the party drafting this Agreement shall
not apply in any construction or interpretation of this Agreement.
 
16

--------------------------------------------------------------------------------


 
6.19           Time of Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 
6.20           Business Plan and Budget.  The Purchasers and the Company agree
to use best efforts to prepare and adopt a three (3) year budget and business
plan with respect to the Company as soon as practicable, and preferably prior to
the Initial Closing. Notwithstanding the foregoing, the Purchasers and the
Company agree that no party shall be entitled to be excused from its obligations
under this Agreement under Section 4.2 or Section 5.2 because of another party’s
breach of this Section 6.20.
 
*     *     *     *     *
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.
 

 
COMPANY:
     
AMERICAN CAPITAL ACQUISITION
CORPORATION
       
By:
/S/ BARRY KARFUNKEL
       
Name:
BARRY KARFUNKEL
   
(print)
       
Title:
PRESIDENT
       
PURCHASERS:
     
THE MICHAEL KARFUNKEL 2005
GRANTOR RETAINED ANNUITY
TRUST
     
By:
/S/ MICHAEL KARFUNKEL
       
Name:
MICHAEL KARFUNKEL
   
(print)
       
Title:
TRUSTEE
       
AMTRUST FINANCIAL SERVICES,
INC.
     
By:
/S/BARRY ZYSKIND
       
Name:
BARRY ZYSKIND
   
(print)
       
Title:
CHIEF EXECUTIVE OFFICER

 
SIGNATURE PAGE TO PURCHASE AGREEMENT
  
 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Exhibit A -
SCHEDULE OF PURCHASERS

 
 
Exhibit B -
FORM OF AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 
 
Exhibit C -
DISCLOSURE SCHEDULE

 
 
Exhibit D -
FORM OF STOCKHOLDERS AGREEMENT

 
 
Exhibit E -
FORM OF REGISTRATION RIGHTS AGREEMENT

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SCHEDULE OF PURCHASERS
 
PURCHASER
 
COMMITMENT
PERCENTAGE
 
ADDRESS
           
The Michael Karfunkel 2005 Grantor Retained Annuity Trust
       75 %  
Michael Karfunkel, Trustee
Michael Karfunkel 2005 G.R.A.T.
59 Maiden Lane, 6th Floor
New York, NY 10038
           
AmTrust Financial Services, Inc.
    25 %
AmTrust Financial Services, Inc.
 
59 Maiden Lane
6th Floor
New York, NY  10038
Phone:  212.220.7120
Fax:       212.220.7130

 
SHARES PURCHASED
 
(Last Updated: ____, 2009)
 
PURCHASER
 
INITIAL CLOSING
 
SUBSEQUENT CLOSINGS
         
The Michael Karfunkel 2005 Grantor Retained Annuity Trust
 
 
Date:______
 
Number of Shares of Common Stock:_____
 
Aggregate Purchase Price:____
 
1) [insert date]
 
     Number of Shares of Common Stock:_____
 
     Aggregate Purchase Price:____
 
2) [insert date]
 
     Number of Shares of Common Stock:_____
 
     Aggregate Purchase Price:____
         
AmTrust Financial Services, Inc.
 
 
Date:_____
 
Number of Shares of Preferred Stock:_____
 
Aggregate Purchase Price:____
 
1) [insert date]
 
     Number of Shares of Preferred Stock:_____
 
     Aggregate Purchase Price:____
 
2) [insert date]
 
     Number of Shares of Preferred Stock:_____
 
     Aggregate Purchase Price:____

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
DISCLOSURE SCHEDULE
 
Schedule 2.10: None
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF STOCKHOLDERS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 